DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 12/20/2021.  In virtue of the communication:
Claims 1-20 are present in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 07/06/2022 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an LED display device, comprising: at least one display units, wherein each of the at least one display units further comprises an LED array of L×M×N LEDs driven by N cores of channel scan switching; an anode side switching circuit for anode side channel scan switching with M×N current source analog inputs and M×N digital scan inputs, wherein the anode side switching circuit is switchably connected to M×N current sources and M×N scan lines; a cathode side switching circuit for cathode side channel scan switching with M×N current sink analog inputs and M×N digital scan inputs, wherein the cathode side switching circuit is switchably connected to M×N current sinks and M×N scan lines; and a controller having: a first selection circuit connected to M×N current sources and M×N scan lines, wherein the first selection circuit is configured to select at least one current source from the M×N current sources and at least one scan line from the M×N scan lines in the anode side switching circuit; and a second selection circuit connected to M×N current sinks and M×N scan lines, wherein the second selection circuit is configured to select at least one current sink from the M×N current sinks and at least one scan line from the M×N scan lines in the cathode side switching circuit” and combination thereof, in the apparatus and method claim(s), i.e., claims 1 and 12, (claims 2-11 and 13-20 are allowed as being dependent on claims 1 and 12), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in YONEOKA (U.S. Pub. 2018/0174504 A1) and Adachi (U.S. Pub. 2006/0139256 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844